HABALSON, J.
1. The question presented for our consideration, is whether a party who owns, and occupies a homestead, within the limits allowed by the laws of this State, may sell and convey the same. We have so repeatedly decided this question affirmatively, we have no disposition to discuss it further, or review our rulings on it, as we have been invited, in the well considered argument of appellant’s counsel, to do. The question must be regarded as settled' in this State.—Kennedy v. First National Bank, 12 So. Rep. 618; Shubert v. Winston, 11 So. Rep. 200; Caldwell v. Pollock, 91 Ala. 357; Alley v. Daniel, 75 Ala. 406; McWilliams v. Jenkins, 72 Ala. 487; Shirley v. Teal, 67 Ala. 449; Lehman v. Bryan, 67 Ala. 558; Wright v. Smith, 66 Ala. 514; Fellows v. Lewis, 65 Ala. 343; Ala. Conference v. Vaughan, 54 Ala. 445.
2. There was no error in the exclusion of the evidence offered that said Tate was insolvent, of which fact Mrs. McNeil, had notice, and that she paid cash for the land. It was irrelevant. Tate had the right to sell his homestead whether he was solvent or insolvent, and his deed conveyed to the grantee the right of exemption secured to him under the statute. Authorities supra.
*2073. Where the area and value of the homestead does not exceed the limit allowed by law as exempt, and it is not a part or parcel of a larger portion of land, a selection is unnecessary.
The law intervenes and attaches the right of exemption without any act on the part of the exemptioner, as if the particular property were especially claimed and designated as exempt. Alley v. Daniel, supra; Nance v. Nance, 84 Ala. 375; Jarrell v. Payne, 75 Ala. 579; Hardin v. Pulley, 79 Ala. 387; Chandler v. Chandler, 87 Ala. 303.
The court committed no error in giving the general charge for the defendant.
Affirmed.